          Entered on Docket August 19, 2019
                                                                 Below is the Order of the Court.




 1                                                               _____________________
                                                                 Brian D. Lynch
 2                                                               U.S. Bankruptcy Judge
                                                                 (Dated as of Entered on Docket date above)

 3

 4

 5

 6    _____________________________________________________________________________

 7

 8

 9

10

11

12                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
13

14                                                      )    Case No.    19-40905 BDL Ch. 13
     In re:                                             )
15                                                      )    ORDER ON MOTION TO AMEND
              Mark Anthony Turner                       )    CHAPTER 13 PLAN
16                                                      )
                                                        )
17                                                      )
     Debtor(s)                                          )
18

19
               THIS MATTER having come on before the Court on Debtor’s Motion to Amend Chapter 13
20
     Plan filed June 26, 2019 and the Court having reviewed the record herein and proper notice been given,
21
     Debtor’s motion is hereby GRANTED.
22
                                            ///END OF ORDER///
23
     Presented by:
     /s/Mark A. Ditton
24
     Mark A. Ditton #45432
25




     ORDER
     206-674-4602; Attorney for Debtor
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER
